Citation Nr: 0027782	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  98-04 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for urethritis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
RO which denied service connection for athlete's foot of the 
right foot and denied a compensable rating for urethritis.  
In July 1998, the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  In a Hearing Officer's Decision 
of October 1998, the rating for the veteran's urethritis was 
increased to 10 percent disabling.  

In a decision of December 1999, the Board denied service 
connection for athlete's foot of the right foot.  The issue 
of an increased rating for urethritis was remanded to the RO 
for further development.  This issue is now before the Board 
for appellate consideration.  



FINDINGS OF FACT

1. The veteran's urethritis results in three to four episodes 
of inflamation annually, with incontinence requiring 
occasional use of absorbent materials during these 
episodes, as well as nocturia, and post void dribbling.  

2. Hospitalization, catheterization, or continuous medical 
management for urethritis has not been required.   



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
urethritis have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.20, 4.115 (a), (b), 
Diagnostic Code 7516 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background  

Private clinical records reflect treatment in 1997 for 
chronic recurrent urethritis.  In June 1997 the veteran 
complained of irritation on urination.  The veteran denied 
discharge or frequency.  A culture revealed no discharge, but 
the veteran said that medication he took cleared the problem.  
When seen in November 1997, the veteran gave a history of 
urethritis since 1968.  He said that medication would clear 
it up, but it always recurred.  

When seen by the VA as an outpatient in May 1998 the veteran 
said that he had five or six episodes of urethritis with 
urethral discharge every year.  These episodes were 
associated with tingling and were usually relieved by 
medication.  Voiding difficulties were denied.  His last 
episode had occurred three months earlier.  

During a hearing at the RO in July 1998 the veteran said that 
he had three or four episodes of urethritis a year.  He 
complained of voiding difficulties and said that his biggest 
problem is in the daytime when he has to void about ten 
times.  He said that he had to get up to urinate about twice 
a night.  The veteran said that he did not wear any absorbent 
pads.  He said that he last had to be treated for his 
urethritis the previous February.  

On VA genitourinary examination in August 1998 the veteran 
gave a history of urethral discharges since 1968.  He said 
that these episodes occur about four or five times a year.  
The drainage during these episodes lasted for three to four 
days.  He said that his last episode was in March 1968.  On 
that occasion, he was treated successfully with antibiotics.  
The veteran said that he had frequency about three to four 
times each day.  This was exacerbated during an outbreak of 
urethral discharge.  Nocturia three to four times a night was 
also reported.  He also complained of dysuria during his 
flare-ups with decreased force of stream.  He stated that he 
had urge incontinence during attacks of urethritis and had to 
use three to four "Depends" a day during those episodes.  
He had never been catheterized and was never hospitalized for 
urinary tract disease.  

In October 1998 the veteran was treated privately as an 
outpatient for a history of recurrent dysuria.  

In February 2000 the veteran was seen by the VA as an 
outpatient for the treatment of a urethritis flare-up.  Clear 
drainage from the penis was noted.  

During a VA genitourinary examination in May 2000 the veteran 
said that he had three or four episodes of urethritis a year.  
He also complained of increased frequency of urination.  He 
denied any dysuria, changes in stream or hesitancy.  He 
reported nocturia four times a night.  He also said that he 
occasionally had post void dribbling and some urinary 
incontinence during episodes of urethritis.  The veteran also 
said that he would occasionally wear absorbent materials and 
would go through four or five pads on his worst day.  A 
physical evaluation revealed no abnormalities except for a 
slightly enlarged nontender prostate.  The diagnoses included 
urethritis with urinary incontinence when active.  

II.  Legal Analysis  

Initially, the Board notes that the veteran's claim for a 
rating in excess of 10 percent for urethritis is "well 
grounded" within the meaning of 38 U.S.C.A.§ 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all reasonable efforts have been 
expended to develop the evidence in regard to this claim, and 
that no further assistance to the veteran is required to 
satisfy the VA's duty to assist him in the development of 
this claim as mandated by 38 U.S.C.A. § 5107(a).  

38 U.S.C.A.§ 1155 and 38 C.F.R. Part 4 provide that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate disability codes identify the 
various disabilities.  The veteran's service-connected 
urethritis has been assigned a 10 percent evaluation under 
the provisions of 38 C.F.R.§ 4.115(a) and (b) and Diagnostic 
Code 7516 on the basis of voiding dysfunction-urinary tract 
infection.  See 38 C.F.R. § 4.20 (1999).  Under the 
provisions of 38 C.F.R.§ 4.115(a) a 10 percent rating is 
assigned for urinary tract infection requiring long term drug 
therapy, 1-2 hospitalizations a year and/or requiring 
intermittent intensive management.  A 20 percent evaluation 
is assignable for voiding dysfunction requiring the wearing 
of absorbent materials which must be changed less than 2 
times per day.  A 30 percent rating is assignable for urinary 
tract infection resulting in recurrent symptomatic infection 
requiring drainage/frequent hospitalizations (greater than 
two times per year), and/or requiring continuous intensive 
management.  A 40 percent evaluation is assignable for 
voiding dysfunction requiring the wearing of absorbent 
materials which must be changed 2 to 4 times a day.  

The veteran has indicated that he has from three to four 
episodes of urethritis a year during which he may experience 
urinary incontinence and increased frequency of urination.  
While the veteran denied the use of absorbent materials 
during his July 1998 hearing, he subsequently reported that, 
during episodes of urethritis, he occasionally wore 
"Depends" and could go through as many as 5 absorbent pads 
"on his worst days".  It is apparent from this evidence, 
however, that the veteran does not use absorbent pads on an 
ongoing daily basis. Thus a rating in excess of 10 percent 
for his urethritis is not warranted under the criteria for 
evaluating voiding dysfunction contained in 38 C.F.R. 
§ 4.115(a).  In addition, there is no evidence that the 
veteran's urethritis is of such severity as to require 
intensive medical management, and he has denied any 
catheterization, or inpatient hospitalization for the 
treatment of urethritis.  Thus, a rating in excess of 10 
percent for urethritis is not warranted on the basis of the 
criteria for evaluating urinary tract infection under 
38 C.F.R. § 4.115(a).  Accordingly, the veteran's service 
connected urethritis remains 10 percent disabling under 
38 C.F.R. § 4.115(a), (b) and Diagnostic Code 7518.  

ORDER

An evaluation in excess of 10 percent for urethritis is 
denied.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

